FILED
                            NOT FOR PUBLICATION                              JAN 22 2018

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50237

               Plaintiff - Appellee,             D.C. No. 3:15-cr-02442-JM

  v.
                                                 MEMORANDUM*
JUAN ANTONIO GONZALEZ-URENA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                            Submitted January 16, 2018**

Before:        REINHARDT, TROTT, and HURWITZ, Circuit Judges.

       Juan Antonio Gonzalez-Urena appeals from the district court’s judgment and

challenges the 37-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gonzalez-Urena argues that his prior conviction under California Penal

Code § 215 is not a crime of violence and, therefore, the district court erred in

applying a 16-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2015). This

claim is foreclosed. See United States v. Velasquez-Bosque, 601 F.3d 955, 963

(9th Cir. 2010) (holding that § 215 is categorically a “crime of violence” for

purposes of U.S.S.G. § 2L1.2).

      As Gonzalez-Urena acknowledges, his argument that Descamps v. United

States, 133 S. Ct. 2276 (2013), is clearly irreconcilable with Velasquez-Bosque or

with the case on which it relies, United States v. Becerril-Lopez, 541 F.3d 881, 893

(9th Cir. 2008), is also foreclosed. See United States v. Chavez-Cuevas, 862 F.3d

729, 739-40 (9th Cir. 2017) (concluding that Descamps “did not impliedly

abrogate Becerril-Lopez”).

      We decline Gonzalez-Urena’s invitation to revisit the holdings of Velasquez-

Bosque and Becerril-Lopez because his challenge to those holdings relies on “no

change in the relevant statutes or regulations, nor in any governing authority.”

United States v. Ramos-Medina, 706 F.3d 932, 938 (9th Cir. 2013). “Absent such

a change, only an en banc panel of our court may overrule or revise the binding

precedent established by a published opinion.” Id. at 938-39.

      AFFIRMED.


                                           2                                     16-50237